Exhibit 10.107

[isurplogoa01a04.jpg]


Iowa State University Research Park Corporation
2711 South Loop Drive, Suite 4050
Ames, Iowa 50010-8648


Memorandum of Agreement


DATE:    December 29, 2014


TO:        Carl Langren, CFO
NewLink Genetics Corporation
2503 S. Loop Drive, Suite 5100
Ames, IA 50010


FROM:    Steven T. Carter, President


RE:
ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND NEWLINK GENETICS
CORPORATION DATED MARCH 1, 2010.



The following information constitutes changes to the Lease Agreement between ISU
Research Park Corporation (Landlord) and NewLink Genetics Corporation (Tenant).
Upon signatures of appropriate representatives of Landlord and Tenant affixed to
this Memorandum, this Memorandum becomes a part of that Lease Agreement dated
March 1, 2010.


Tenant has requested and Landlord agrees to lease Suite 2140 (±6,770 rentable
square feet), Building #2 at 2625 North Loop Drive, in the following manner:




 
Sq. Ft.
Sq. Ft.
Monthly
Monthly
Annual
Annual
Base
Operating
Base
Operating
Base
Operating
Term
Rents
Rents
Rents
Rents
Rents
Rents
2/1/2015-
 
 
 
 
 
 
1/31/2018
$10.50
Actual
$5,923.75
Actual
$71,085.00
Actual





















--------------------------------------------------------------------------------

Exhibit 10.107

NewLink Genetics Corporation Page Two
December 29, 2014




Tenant leases the space as is. Any modifications will be at the Tenant’s sole
expense. Tenant is responsible for all utility costs and operations. Subject to
the terms of this Memorandum, Tenant agrees that all terms and conditions of the
March 1, 2010 Lease and those described in this Memorandum shall remain in
force.




Please sign and return both originals to my office by December 19, 2014 if you
concur with the above terms. We will then send a fully executed copy for your
records.




AGREED


FOR                    FOR
NewLink Genetics Corporation    ISU Research Park Corporation
/s/ Carl Langren            /s/ Steven Carter
VP Finance                Director
Title                    Title


12/29/2014                12/29/2014
Date                    Date




